                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELBERT JOHNSON,

                      Petitioner,
                                                                    CIVIL ACTION
       v.                                                            No. 18-4348


SCI HUNTINGDON PA, et al.,

                      Respondents.



                                       ORDER

       AND NOW, this _20th__ day of December, 2019, upon careful and independent

consideration of the petition for Writ of Habeas Corpus (ECF Docket No. 1), and after

review of the unopposed Report and Recommendation of United States Chief Magistrate

Judge Linda K. Caracappa (ECF Docket No. 13), it is hereby ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for Writ of Habeas Corpus is DISMISSED with prejudice;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                                     BY THE COURT:


                                                     _/S/ JEFFREY L. SCHMEHL, J.
                                                     Jeffrey L. Schmehl, J.
